Citation Nr: 1710619	
Decision Date: 04/04/17    Archive Date: 04/11/17                           

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee injury with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1964 to August 1964.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected post-operative residuals of left knee injury with degenerative changes; and that granted a separate 10 percent disability rating for instability of the left knee.  The Veteran timely appealed for increased disability ratings.

In a September 2009 decision, the Board, in pertinent part, denied increased disability ratings for each service-connected disability.  

The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Joint Motion, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In December 2011, the Board denied the Veteran's claims for increased ratings for post-operative residuals of left knee injury with degenerative changes and for instability of the left knee.  The Veteran again appealed to the Court.

In a September 2013 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication.  Judgment was entered that same month.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In June 2014, the Board remanded the matters to the agency of original jurisdiction (AOJ); and, in light of the holding in Rice, remanded the matter of entitlement to a TDIU for additional development. 

In June 2016, a Decision Review Officer awarded a TDIU based on the combined disability rating, effective the day after the Veteran last worked in September 2011.  

In September 2016, the Veteran's representative contended that, with regard to the TDIU, the AOJ failed to consider whether the Veteran was entitled to a statutory housebound award.  Later that same month, the Board again remanded the matters for due process consideration.  Subsequently, the matters were returned to the Board.

In January 2017, the Veteran waived initial consideration by the AOJ of any additional evidence submitted to the Board. 

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. Furthermore, because the TDIU is not based upon a single disability, the issue of special monthly compensation is not raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Post-operative residuals of left knee injury with degenerative changes have been manifested by complaints of pain, effusion in the joint, and frequent episodes of locking resulting in functional impairment.

2.  Instability of the left knee has been manifested by objective evidence equivalent of no more than slight knee impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no higher, evaluation for post-operative residuals of left knee injury with degenerative changes are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5258 (2016).

2.  The criteria for a disability rating in excess of 10 percent for instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by letters in November 2004, March 2006, and in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

A.  Disabilities of the Left Knee

Service connection has been established for post-operative residuals of left knee injury with degenerative changes.  The RO evaluated the Veteran's disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5262, pertaining to impairment of tibia and fibula; and as 10 percent disabling under 38 C.F.R. § 5257, pertaining to instability.  


Rating Criteria for Knees 

First, Diagnostic Code 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in the left knee joint, this code is inapplicable.  

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  

VA General Counsel has held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2016), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  This applies even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The diagnostic criteria applicable to semilunar cartilage are found at 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).   Under that code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Significantly, VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016). Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Factual Background

Historically, the Veteran suffered a twisting injury in his left knee, while climbing and slipping into a truck during ACDUTRA in June 1964.  The Veteran underwent a left medial meniscectomy in June 1965.  The diagnosis in July 1970 was residuals of torn medial meniscus of the left knee, status-post operative, mildly symptomatic with mild loss of function. 

Records show that the Veteran underwent arthroscopy of the left knee in September 1998, and that meniscal tears were debrided.  The operation report revealed significant degenerative fraying and small radial tears of the medial meniscus, most pronounced in the anteromedial aspect; and revealed a large chondral defect in the medial condyle of the femur, slightly anterior to the weight-bearing surface.  X-rays taken previously in July 1998 also revealed degenerative joint disease of the left knee.  The September 1998 examiner noted some functional deterioration of the left knee in recent years.

On November 4, 2004, the Veteran filed a claim for increased ratings for disabilities of his left knee.

During a March 2005 VA examination, the Veteran reported having daily pain in his left knee.  He described the pain as a Level 5 or 6 on a scale of 10, and indicated that the pain increased to a Level 8 or 9 on a scale of 10 if he walked without a cane.  He reported frequent giving way of his left knee, and reported falling five to six times within the past year.  The Veteran also reported locking of the knee, and stated that it was always swollen and that he took medication for pain.

Examination of the left knee in March 2005 revealed mild swelling.  Ranges of motion of the left knee were to 108 degrees on flexion, and to 0 degrees on extension.  Pain was noted throughout the ranges of motion.  There was also an increase in pain following repetitive movement and a mild decrease in the range of motion.  The diagnosis was injury of the left knee with multiple surgeries, chronic pain, frequent subluxation, and decreased function.

In December 2005, the Veteran reported to have fallen on several occasions due to disabilities of his left knee.  In January 2006, the Veteran reported severe limitation of motion in his left knee; and that he had difficulty walking.  In April 2006, he reported difficulties in walking and standing and climbing stairs and sitting; and indicated that he had fallen numerous times when his left knee gave way, and that his last fall was in May [sic] of this year.  In January 2007, the Veteran reported being told by his private physician that the reason for his knee giving way was the damaged inside cartilage.  

Private records, dated in November 2007, reveal that the Veteran may be a candidate for a left total knee replacement.  He currently used a brace and found himself limited in his ability to walk due to his left knee, right foot and ankle, and low back.

The report of an April 2009 VA examination noted the following joint symptoms:  giving way, instability, pain, weakness, daily episodes of dislocation or subluxation, locking episodes one-to-three times a month, constant effusion, swelling, limited motion, and weekly flare-ups of moderate severity lasting from one-to-two days.  The Veteran was able to stand for 15-to-30 minutes, and was unable to walk more than a few yards.  Examination revealed an antalgic gait and findings of pain at rest and weakness.  Ranges of motion of the left knee were to 90 degrees on flexion, and to 0 degrees on extension.  Pain was noted following repetitive motion.  There was no instability.  The Veteran worked full-time, and indicated that he lost three weeks from work in the past year due to back and knee pain.

During a January 2016 VA examination, the Veteran reported having pain in his left knee; and reported that his left knee gave way intermittently.  He reported his prior surgeries, and reported taking medications on most days for constant pain.  He reported that he was unable to tolerate more than eight pounds of weight, and that he began using a walker in 2008.  He can walk 5-to-6 feet without the walker, and 20 feet with the walker.  He could stand immediately, and he had no sitting issues.  He was unable to run, and was unsure about climbing stairs because there were no stairs at home.  The Veteran reportedly has not driven since 2011, and he lived with his son and daughter-in-law.  He retired in August 2011 after working as a security guard for 10-to-11 years, and reported that he had a desk job.

The January 2016 examiner noted that the Veteran came in the examination room in a wheel chair.  He had an antalgic gait, and his walking was guarded.  The Veteran had difficulty with standing up from a seated position, and was very unstable on his feet to perform repetitive movements.  The Veteran reported having flare-ups three times a week.  The examiner noted no functional loss or functional impairment of the joint.  Ranges of motion of the left knee were abnormal or outside of normal range.  Flexion was to 120 degrees, and extension was to 0 degrees.  Pain was exhibited in flexion, but did not result in functional loss; and there was no evidence of pain with weight-bearing.

The January 2016 examiner noted localized tenderness or pain on palpation of the joint.  There was no evidence of crepitus.  Because the Veteran was unable to perform repetitive use testing due to pain, the January 2016 examiner was unable to say whether pain or weakness or fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Additional factors contributing to disability included less movement than normal, instability of station, disturbance of locomotion, interference with sitting, interference with standing.  Muscle strength testing was 4/5, and there was no evidence of muscle atrophy.

The January 2016 examiner noted no history of recurrent subluxation or recurrent effusion, but did note a history of slight lateral instability of the left knee; however, current joint stability testing revealed no instability.  The January 2016 examiner also noted that the Veteran neither currently had-nor had ever had-recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment of the left knee.  

The January 2016 examiner noted that the Veteran's meniscus condition resulted in frequent episodes of joint "locking" and frequent episodes of joint pain.  Surgical residuals included pain, decreased ranges of motion, and instability; and the surgical scars on the left knee were neither painful nor unstable, nor had a total area equal to or more than 39 square centimeters (6 square inches).

Limited Motion

As previously noted, arthritis is evaluated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the RO assigned a 10 percent disability evaluation based on arthritis and limited motion under Diagnostic Code 5262, pertaining to slight knee disability from impairment of the tibia and fibula.  

Here, throughout the rating period, there is no evidence of impairment of the tibia and fibula; and no involvement of the bones of the lower left leg, such as to warrant a rating under this diagnostic code.  The Board finds no evidence of malunion or non-union of the tibia and fibula.  Consistent with the Court's September 2013 Memorandum Decision, analysis under Diagnostic Code 5262 is not appropriate, and should no longer be used.  [In this regard, the Board notes that the 10 percent disability rating for post-operative residuals of left knee injury with degenerative changes has been in effect for more than twenty years and is a protected rating; as such, the applicable diagnostic code for the 10 percent protected rating is Diagnostic Code 5003, based on X-ray evidence of arthritis and limitation of motion that is noncompensable.]

Separate evaluations may be assigned for compensable limitation of flexion or extension.

Here, throughout the rating period, the evidence reveals that the Veteran was able to achieve predominantly 90 degrees of left knee flexion.  The evidence reveals that the Veteran has "painful motion" of the left knee, which warrants at least a minimum compensable rating for the left knee joint pursuant to provisions of 38 C.F.R. § 4.59.  In this regard, the VA examinations appropriately evaluated range of motion, pain, additional limitation of motion and functional loss upon repetitive testing where feasible, limitation on standing and walking, and instability.  Here, the Veteran has a bilateral knee disability; neither knee is considered undamaged for comparison purposes.  See Correia, 28 Vet. App. at 170.

For an even higher evaluation, pursuant to Diagnostic Code 5260, flexion must be functionally limited to 30 degrees or less.  See 38 C.F.R. § 4.7.  Functional loss has been noted by examiners in terms of the Veteran's difficulties walking, standing, and climbing stairs as a result of pain and weakness in the left knee joint.  One examiner in March 2005 noted a "mild decrease" in the range of motion following repetitive movement.  In this regard, none of the lay or medical evidence suggests that flexion is functionally less than 45 degrees at any time, due to the DeLuca factors.  All range of motion testing reflects that the Veteran retains flexion far better than 45 degrees.  Hence, analysis under Diagnostic Code 5260 provides no more than the currently assigned 10 percent disability rating.   Stated differently, despite all of the subjective complaints, his remaining functional flexion is better than 30 degrees.

Alternatively, Diagnostic Code 5258 provides a maximum 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, which, as applied in this case, is the greater benefit for assigning a separate rating for limitation of motion of the Veteran's left knee joint.  Here, the post-operative reports revealed internal derangement of the left knee, significant degenerative fraying, and radial tears of the medial meniscus which were debrided-so as to warrant analysis as dislocated semilunar cartilage.  Specifically, limitation of motion is contemplated through functional impairment with use-namely, pain and locking.  Here, given the findings of decreased function in 2005, constant effusion in the joint in 2009, and the Veteran's complaints of locking throughout the rating period, the Board finds that the Veteran's left knee disability is best evaluated separately as 20 percent disabling under Diagnostic Code 5258.  The criteria are met throughout the rating period.

In order to afford the Veteran this greater benefit, the assignment of a separate rating for painful and limited flexion under Diagnostic Code 5260 would amount to pyramiding and is strictly prohibited.  

Lastly, referable to Diagnostic Code 5261, the extension was normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under Diagnostic Code 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more. 

The preponderance of the evidence, therefore, supports the assignment of one separate 20 percent disability rating under Diagnostic Code 5258 throughout the rating period, based on findings of frequent episodes of locking, pain, and effusion into the left knee joint resulting in functional impairment.

Instability or Subluxation

In this case, the Veteran has been assigned a 10 percent disability evaluation under Diagnostic Code 5257, which contemplates slight instability or subluxation.  In order to warrant an increased evaluation, there must be moderate instability or subluxation.  

Throughout the rating period, there is no objective evidence at any time of moderate or severe instability, even though the Veteran wore a knee brace with side bars.  The January 2016 examiner found that the Veteran never had recurrent patellar dislocation.  The Board has considered the Veteran's lay reports of giving way, instability daily episodes of dislocation or subluxation.  Although he is competent to report such symptoms, we must compare the lay evidence to the objective medical evidence.  Here, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of recurrent subluxation, or patellar dislocation.  All stability testing was within normal limits and revealed a history of no more than slight lateral instability.  The objective evidence is more probative and more credible than the lay statmenet6s in this case.

The preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 10 percent, based on findings equivalent to slight knee impairment under Diagnostic Code 5257.

Scars

No examiner has found that the surgical scars on the Veteran's left knee are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars for the rating period under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.

B.  Extraschedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has functional impairment due to left knee pain.  In this case, as shown above, any functional impairment is contemplated in the applicable rating criteria.  There are no other ratable symptoms stemming from the disabilities.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 20 percent evaluation for post-operative residuals of left knee injury with degenerative changes is granted, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for instability of the left knee is denied.


______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


